ACCEPTED
                                                                                             03-14-00613-CV
                                                                                                    3755501
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        1/13/2015 4:19:21 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-14-00613-CV

                                   IN THE                                    FILED IN
                                                                      3rd COURT OF APPEALS
                           THIRD COURT OF APPEALS                         AUSTIN, TEXAS
                                  OF TEXAS                            1/13/2015 4:19:21 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk

                       HARLINGEN FAMILY DENTISTRY,
                                                 Appellant,

                                             v.

      ACS STATE HEALTHCARE, LLC AND THE STATE OF TEXAS
                                           Appellees.


         On appeal from the 53rd District Court, Travis County, Texas
                       Cause No. NO. D-1-GN-000319



   FIRST UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

  Appellant asks the Court to extend the time to file Appellant’s Brief.

                                    A. Introduction

  1. Appellant is Harlingen Family Dentistry.

  2. This motion is filed within the period to file a motion to extend the time to

file briefs, as required by Rules 10.5 and 38.6.

  3. The appellees are not opposed to this motion.




 Appellant Harlingen Family Dentistry’s Motion to Extend Time to File Brief
 Page 1 of 4
                             B. Argument & Authorities

  4. The Court may grant an extension of time to file briefs under Texas Rule of

Appellate Procedure 38.6.

  5. The deadline to file the Brief is January 12, 2015.

  6. Appellant requests an additional 30 days to file its Brief, extending the time

until February 11, 2015.

 7.    This appeal may become moot because the State of Texas recently filed,

against the Appellant in this appeal, similar but discrete civil court claims on

related issues. As a result, those new claims may obviate the need for this appeal.

In addition, if the same legal questions ultimately present themselves in those new

civil cases, the issues may be more clear and straightforward to bring in those

cases. Appellant’s counsel needs some additional time to research the effect of

those new, similar claims by the State of Texas to determine whether this appeal is

necessary to preserve appellant’s legal complaints.

  8. No previous extension has been requested or granted to extend the time to

file Appellant’s Brief.

                                       C. Prayer

  8. For these reasons, Appellant asks the Court to grant an extension of time to

file Brief until February 11, 2015.




 Appellant Harlingen Family Dentistry’s Motion to Extend Time to File Brief
 Page 2 of 4
                                          Respectfully Submitted,


                                          ___________________________
                                          Jason Ray
                                          State Bar No. 24000511
                                          RIGGS ALESHIRE & RAY, P.C.
                                          700 Lavaca, Suite 920
                                          Austin, Texas 78701
                                          (512) 457-9806 Telephone
                                          (512) 457-9066 Facsimile
                                          jray@r-alaw.com

                                          ATTORNEY FOR APPELLANT



                        CERTIFICATE OF CONFERENCE

      I communicated by telephone on January 12, 2015 with opposing counsel,

Raymond Winter (for the State of Texas) and Eric J.R. Nichols (for ACS State

Healthcare) and they advised that they do not oppose this motion.



                                          ___________________________
                                          Jason Ray




 Appellant Harlingen Family Dentistry’s Motion to Extend Time to File Brief
 Page 3 of 4
                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was

served by eservice on January 13, 2015 to the following:


Counsel for State of Texas:
Raymond Winter
Margaret Moore
Office of the Attorney General
P.O. Box 12458
Austin, TX 78711-2548
raymond.winter@texasattorneygeneral.gov
margaret.moore@texasattorneygeneral.gov

Counsel for ACS State Healthcare,LLC:
Eric J.R. Nichols
Christopher R. Cowan
Beck Redden, LLP
515 Congress Avenue, Suite 1750
Austin, Texas, 78701
enichols@beckredden.com
ccowan@beckredden.com




                                          ___________________________
                                          Jason Ray




 Appellant Harlingen Family Dentistry’s Motion to Extend Time to File Brief
 Page 4 of 4